Citation Nr: 0926965	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine (back).  

2.  Entitlement to service connection for a disability of the 
cervical spine (neck).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1975 and from October 1980 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) to afford the Veteran 
a VA examination and request that he submit additional 
information or evidence to substantiate his claims.  Those 
actions completed, the matter has appropriately been returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veterans' lumbar spine disability was caused by his 
service connected shortening of the left femur.  

2.  A cervical spine disability did not have onset during the 
Veteran's active service, was not caused by any event during 
the Veteran's active service, was not caused or aggravated by 
his service connected shortening of the left femur and 
arthritis of his cervical spine did not manifest within one 
year of separation from active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303 3.310 (2008).

2.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1154 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability, (2) inservice 
incurrence or aggravation of a disease or injury, and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability if 
competent evidence shows that the disability was caused or 
aggravated by another disability for which service connection 
had already been established.  38 C.F.R. § 3.310.  

Service treatment records document that the Veteran suffered 
a fractured left femur during a parachute jump, resulting in 
a shortened left lower extremity.  A report of an August 1988 
examination indicates that the Veteran wore a two inch build 
up in his left shoe.  Service connection was established for 
the left femur disability in a September 1988 rating 
decision.  
Cervical spine disability

In adjudicating the Veteran's claim for service connection 
for a cervical spine disability, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Court 
also stated that most of the probative value of a medical 
opinion lies in its reasoning and that an opinion that 
contains only data and conclusions is not entitled to any 
probative weight.  Id. at 304.  

In October 2004, the Veteran filed his claim for service 
connection for a cervical spine disability as secondary to 
his service connected left femur disability.  VA treatment 
records from December 2003 are the earliest evidence of 
record of a cervical spine disability.  An April 2004 VA 
treatment note documents the Veteran's report that he had 
landed on his neck when injured in the February 1982 
parachute jump.  During the October 2007 hearing, the Veteran 
testified that he sustained injuries beyond that of his left 
femur during the parachuting accident, stating that he also 
suffered a broken nose and lost teeth.  

Of note is that a STATEMENT OF MEDICAL EXAMINATION AND DUTY 
STATUS, signed on February 8, 1982 by a noncommissioned 
officer and on February 25 1982 by a commissioned officer 
documents that on February 5, 1982 the following occurred:  

SM WAS ON DAYLIGHT BN MASS TACTICAL 
AIRBORNE OPN.  SM PROPERLY EXITED 
AIRCRAFT.  WINDS AT ALTITUDE BLEW HIM 
OVER TREES TO WEST OF SICILY DZ.  SM 
LANDED IN TREES, SLIPPED TO GROUND.  SM 
DID PARTICIPATE IN PREJUMP AND SUSTAINED 
AIRBORNE TRAINING PRIOR TO JUMP.  THIS IS 
A PRESUMPTIVE LOD BY DETERMINATION.  

There is no mention that he landed on his neck.  Although 
there are extensive service treatment records documenting the 
injury to the Veteran's left leg, there is no mention of any 
injury or symptoms of his neck, any injury of his nose, or 
any injury to his teeth.  The only mention of a tooth injury 
is from five months after the parachuting accident when the 
Veteran requested an extraction of tooth number 20 because he 
had broken the tooth and the tooth was rotten.  

In an August 1984 report of medical history, the Veteran 
referred to his left leg injury in several entries but did 
not make any mention of a neck injury.  This tends to show 
that the Veteran's memory some two decades after the injury 
is not accurate.  

More importantly, service treatment records, which very 
thoroughly document his left leg parachuting injury, do not 
note any injury to or reported symptoms of the Veteran 
cervical spine or any other injuries.  This tends to show 
that the Veteran's cervical spine was not injured during 
service, providing evidence against this claim.  

A service treatment record dated February 5, 1982 records 
that the Veteran was in a jump on that day, landed in the 
trees and had suffered a fractured left femur.  The results 
of physical examination were as follows:

This is a thin, white male, about 6' 
tall, in no distress.  Lungs were clear.  
Heart had a regular rhythm.  The 
abdominal exam was normal.  There was no 
evidence of other trauma with the 
exception of the trauma to his femur.  He 
was in a Hare splint. He had no deformity 
and he was neurovascularly intact.  X-ray 
showed a midshaft comminuted fractured 
left femur.  

The report documents the Veteran's stay in the hospital as 
undergoing a closed Kuntscher nailing and placed in a cast to 
his groin.  Diagnosis was fracture, closed, comminuted, 
midshaft, left femur.  

An August 1984 treatment note documents removal of the K-nail 
intramedullary rod fixation from the Veteran's left femur.  
The final diagnosis was status post comminuted midshaft 
fracture of the left femur with residual leg length 
discrepancy, sustained in February 1982.  

May 2004 VA treatment notes report that a recent x-ray showed 
degenerative joint disease of the Veteran's cervical spine.  
A September 2004 magnetic resonance imaging study (MRI) 
yielded prominent findings at the C5-6 level with cord 
impingement and left foraminal narrowing.  The Veteran also 
complained of pain in his lower neck, limited motion of his 
neck, and numbness in the right upper extremity.  A VA note 
from November 2004 includes a diagnosis of musculoskeletal 
neck pain with decreased range of motion of the neck 
secondary to disuse.  This diagnosis included that there was 
no clinical evidence of spinal cord compression (myelopathy) 
or nerve root compression.  

Of record is an April 2003 report from "H.E.S.", M.D., an 
orthopedic surgeon.  Dr. H.E.S. recorded the Veteran's 
complaints of pain in his neck and low back but no radicular 
symptoms.  Dr. H.E.S. also recorded the Veteran's report of 
his parachuting accident and left leg injury.  This physician 
stated that he believed that the Veterans' shortened left leg 
aggravated his low back.  Of interest is that, although aware 
of the inservice injury and of the Veteran's symptoms, Dr. 
H.E.S. made no comment as to any relationship between his 
neck symptoms and the inservice injury.  

Taken alone this may not mean much, but taken in the context 
of this report which does relate his parachuting injury to 
his low back symptoms, the omission of any such relationship 
between the Veteran's cervical spine disease and his 
parachuting injury tends to show that there is no 
relationship.  

In an August 2004 statement, a chiropractor, Dr. "K.E.K.", 
stated as follows: "I've had the opportunity to treat [the 
Veteran] since May 13, 2004.  He is under our care for 
chronic conditions of his neck and back.  Without doubt, 
these are directly attributable to the parachuting incident 
which occurred in 1982, while he was active military."  

This letter has no probative value.  There are insufficient 
facts and data to support any conclusion and the statement is 
devoid of any reasoning.  

Also during the hearing, after discussing both his neck and 
low back pain, the Veteran remarked "I have been in pain 
ever since this happened."  Hearing transcript at 10.  He 
testified that he had begun reporting his pain "right off 
the bat."  Id. at 12.  

Assuming that the Veteran meant to include pain of his neck 
since the parachuting accident, the Board finds this report 
not credible.  There is no record of any reports of neck pain 
during service or until 2003.  Yet, in an August 1994 writing 
the Veteran reported pain of his low back and right knee, as 
related to his parachuting accident, and in a March 1999 
writing he reported that he had knee, ankle, hip, and low 
back pain, and had suffered from hernias in 1987, 1992, and 
1999; all which he attributed to the inservice injury of his 
left femur.  He also contended that he had broken his nose 
during the parachuting accident.  

The Board finds that if this Veteran had neck pain shortly 
after the parachuting accident, or for that matter, within 
years of the accident, the Board finds it extremely unlikely 
that reports of such pain would not be documented earlier 
than 2003.  

Based on the above, the Board finds that the Veteran's 
statements provide evidence against his own claim. 

During service, the Veteran would have no reason to report 
pain unless he indeed suffered pain.  Given his reports in 
the 1990's of pain in multiple areas as related to the 
parachuting accident, but no report of neck pain, the Board 
does not believe that the Veteran's neck has been painful 
since the his inservice parachuting accident.  

Pursuant to the December 2007 Board remand, the AMC sent a 
letter to the Veteran in January 2008 asking him to complete 
and submit to VA release of information forms so that VA 
could obtain treatment records from Dr. H.E.S. and Dr. K.E.K.  
The Veteran did not submit the forms or the evidence.  
However, in October 2008, he submitted a report from 
"R.A.M.", D.O.  This report consists of five pages of Dr. 
R.A.M.'s curriculum vitae, a report of a September 2008 MRI 
study with an impression that the Veteran had degeneration of 
the C5-6 disc and attendant central canal stenosis, 
osteophytic narrowing of the neural foramina, and midline 
protrusion of the C6-7 disc, electrodiagnostic test results 
indicating conduction abnormalities of nerve roots of the 
cervical spine, handwritten clinical notes documenting 
symptoms and treatment, and an opinion letter.  

Dr. R.A.C.'s opinion is based on inaccurate facts as to the 
Veteran's inservice injuries.  He reports that the Veteran 
shattered his pelvis, fractured his left femur, and had other 
musculoskeletal injuries from his parachuting fall, which Dr. 
R.A.C. describes as either 850 feet or 1250 feet depending on 
whether one reads the handwritten clinical notes or the typed 
report, respectively.  This is in stark contrast to the 
service treatment records that date from the day of the 
parachuting injury.  

As between Dr. R.A.C.'s "facts" and those recorded in the 
service treatment records, which state that the only injury 
suffered by the Veteran was a left femur fracture, the Board 
finds that the facts recorded in the service treatment 
records are accurate and Dr. R.A.C.'s are not.  

Dr. R.A.C. does not explain where he obtained these facts.  
Indeed, his report of a shattered pelvis is not mentioned 
anywhere else in the record.  If he obtained the facts from 
the Veteran, the Board finds that the records created 
contemporaneous to treatment of the Veteran's parachuting 
injury are more probative of that injury than facts recounted 
by the Veteran years later.  See Curry v. Brown, 7 Vet. App. 
59 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  

This inaccurate history alone renders Dr. R.A.C.'s opinion of 
no value as his opinion was not based simply on insufficient 
facts but was based on incorrect facts.  

Additionally, Dr. R.A.C.'s opinion, stripped of his 
description of the weather at the time of parachuting 
accident and a description of current findings of the 
Veteran's cervical spine, amounts to the following:  

Based on his history, physical 
examination, neurologic findings, imaging 
studies, clinical experience and judgment 
and reasonable medical certainty, there 
is a direct cause and effect relationship 
with his current medical condition and a 
service-related injury during a failed 
parachute opening during a night drop in 
1982.  More than likely this accident 
directly caused his injuries and resulted 
in his current debility.

The Board finds that this opinion does not say much.  Dr. 
R.A.M. does not explain the "direct cause and effect 
relationship."  Merely stating that there was a direct cause 
and effect relationship only substitutes one conclusion for 
another but does not explain anything.  He does not explain 
why it is more likely than not that the Veteran suffers from 
cervical spine abnormalities because of the parachuting 
accident.  

In short, the opinion, though impressively enhanced with 
current findings and irrelevant information, is little more 
than conclusory.  Because of the lack of any meaningful 
rationale and the reliance on a medical history that is 
inaccurate (the fractured pelvis), the Board find that this 
opinion is not probative of a finding that the parachuting 
accident directly caused the Veteran's cervical spine 
disability.  

In October 2008, the Veteran underwent VA examination of his 
cervical and lumbar spine, including not only physical 
examination but a review of the relevant medical history as 
contained in the claims file and as gleaned from interview by 
the examining physician with the Veteran.  The examiner 
included detailed findings from the physical examination and 
remarked as to the Veteran's pertinent medical history.  He 
assessed the Veteran with degenerative joint disease of the 
cervical spine.  The physician concluded that although the 
Veteran's lumbar spine disability was related to service, his 
cervical spine disability was not.

In contrast to the opinion provided by Dr. R.A.M., the VA 
examiner provided a meaningful rationale for his opinion.  He 
explained that the Veteran's lumbar and cervical spine 
degenerative changes could be either normal age related 
changes or that the changes in the lumbar spine could be 
related to an abnormal mechanical axis.  The physician 
explained that the abnormal mechanical axis at the lower 
portion of the body would not affect the alignment of the 
cervical spine, and thus his opinion was that it the cervical 
spine disability was less likely as not related to the 
Veteran's limb length discrepancy.  This encompasses whether 
the Veteran's service connected femur disability caused his 
cervical spine disability or aggravated his cervical spine 
disability.  

Given the clear and logical rationale and the accurate 
history relied upon by the VA physician, the Board assigns 
considerable probative weight to the October 2008 examination 
report.  

The Board is aware that the VA examiner did not remark as to 
whether the Veteran's cervical spine disability was directly 
related to his parachuting injury.  The Board, however, does 
not need a need a medical opinion to make a decision as to 
direct causation.  As explained above, the extensive service 
treatment record documentation of the Veteran's parachuting 
injury and the long time span between that injury and any 
mention of neck symptoms is strong evidence against a finding 
that the Veteran had a direct injury of his cervical spine 
during service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).  Dr. R.A.C.'s opinion of direct 
causation is not probative as he relied on incorrect facts in 
rendering his opinion.  There is no competent evidence that 
the Veteran's cervical spine disorder was directly caused by 
the parachuting accident or any other event during service.  

Also considered by the Board is the Veteran's opinion that 
his cervical spine disability is related to his service, 
including to his left femur disability.  Because the Veteran 
has not demonstrated knowledge of medical matters beyond that 
of a layperson, his opinion in this regard is not competent 
evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

Whether a question involving medical matters is subject to 
lay evidence depends on such factors as the complexity of the 
question and whether a resolution of the question can be 
arrived at through observation with the five senses.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (because the unique 
and readily identifiable features of varicose veins are 
capable of being observed by a layperson, the presence of 
varicose veins is not a medical determination); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions such 
as a type of cancer); Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (laypersons are competent to describe symptoms and 
events personally observed with their own senses).  

Whether the inservice parachuting accident or the resulting 
leg length discrepancy caused or aggravated degenerative 
changes of the Veteran's cervical spine are complex questions 
the resolutions of which are not subject to ready observation 
with the five senses, and hence are not subject to a lay 
opinion.  Id. at 307 (citing Grover v. West, 12 Vet. App. 109 
112 (1999) for the well settled law that lay persons are 
competent to opine as to medical etiology).  

In summary, the preponderance of evidence of record is 
against granting service connection for the Veteran's 
cervical spine disability.  Hence, the appeal as to this 
issue must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Lumbar spine disability

As detailed above, it is well documented that the Veteran 
suffered a leg length discrepancy as the result of his 
inservice left femur fracture.  He has reported low back pain 
since 1994.  A May 2004 VA treatment note documents that x-
rays showed degenerative joint disease of the Veteran's 
lumbosacral spine.  

The October 2008 VA examination included an accurate 
description of relevant facts, a finding from physical 
examination that the Veteran currently suffers from 
degenerative joint disease of the lumbar spine, and a 
relevant and well reasoned medical opinion.  In rendering the 
opinion, the physician stated that the Veteran's lumbar spine 
disability could be normal age-related degenerative changes 
or could be related to an abnormal mechanical axis of the 
lower body.  He opined that it was therefore as likely as not 
that the Veteran's lumbar spine pathology is related to the 
limb length discrepancy and thus from the femur fracture 
during service.  

Based on the October 2008 examiner's findings, as supported 
by the evidence of record, service connection must be granted 
for the Veteran's lumbar spine disability.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2004, September 2005, March 
2006, and January 2008.  The first letter was sent prior to 
the initial adjudication of the claim by the RO.  In that 
letter, the RO informed the Veteran of the evidence needed to 
substantiate his claims for service connection and his and 
VA's respective duties in obtaining evidence.  The letters 
sent later provided similar notice and also informed the 
Veteran as to how VA assigns effective dates and disability 
ratings in the event that service connection is established.  
In December 2008, the AMC readjudicated the Veteran's claims, 
thus curing the timing defect as to the notice sent after the 
initial adjudication of the claims.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  The Veteran has submitted evidence from 
"R.A.M.", D.O.; Dr. "K.E.K."; and "H.S.S.", M.D.  VA 
provided an opportunity for the Veteran to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  VA afforded the Veteran an adequate 
examination in October 2008.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a lumbar spine disability is granted.  

Service connection for a disability of the cervical spine is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


